                                                                          ‘I
                        UNITED STATES DISTRICT COURT
                           DISTRICT Of NEW JERSEY



UNITED STATES OF AMERICA                :        Hon. Douglas E. Arpert

             v.                         :        Mag. No. 19-1537 (DEA)

OMAR fELICIANO-ESTREMERA                :        DETENTION ORDER


      This matter having been opened to the Court on motion of the

United States, by Craig Carpenito, United States Attorney for the District of

New Jersey (Alexander Ramey, Assistant United States Attorney, appearing) for

an order, pursuant to Title 1$, United States Code, Section 3 142(e), to detain

the defendant in the above-entitled matter; and defendant, Omar feliciano

Estremera, having reserved his right to seek pre-trial release at a later date;

and for good cause shown:

      IT IS, therefore, on this 20th day of June, 2019,

      ORDERED, pursuant to Title 18, United States Code, Section 3 142(e),

that the defendant, Omar Feliciano-Estremera, be detained, and that he be

committed to the custody of the Attorney General or his authorized

representative; and it is further

      ORDERED that such detention be without prejudice to the defendant’s

right to seek pretrial release pursuant to Title 18, United States Code, Section

3142(f) at a later date; and it is further


                                             1
      ORDERED, pursuant to Title 18, United States Code, Section 3 142(i),

that the defendant be afforded reasonable opportunity for private consultations

with counsel; and it is further

      ORDERED, pursuant to Title 18, United States Code, Section 3142(1),

that, upon order of this or any other court of the United States of competent

jurisdiction or on request of an attorney for the United States, the defendant

shall be delivered to a United States Marshal for the purpose of appearances in

connection with court proceedings.




                                  HONORABLWDOUcLAS E. ARPERF
                                  UNITED STPtFEMJGISTRATE JUDGE




                                        7
